NO. 12-16-00221-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

K & B TRANSPORTATION, INC.,                               §    APPEAL FROM THE 145TH
APPELLANT

V.                                                        §    JUDICIAL DISTRICT COURT

VENANCIO TOLEDO,                                               NACOGDOCHES COUNTY, TEXAS
APPELLEE                                                  §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         The parties have filed an agreed joint motion to vacate and render judgment effectuating
their settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(A). A copy of the parties’ agreement
is attached to the motion, and the motion has been signed by the attorneys for the parties.
Because the parties have met the requirements of Rule 42.1(a)(2), the motion is granted, the
judgment of the trial court is vacated without regard to its merits, and the cause is dismissed with
prejudice. See id. Each party has agreed to bear its own attorney’s fees, costs, and expenses.
Opinion delivered September 14, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 14, 2016


                                         NO. 12-16-00221-CV


                                K & B TRANSPORTATION, INC.,
                                          Appellant
                                             V.
                                     VENANCIO TOLEDO,
                                          Appellee


                                Appeal from the 145th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. C1329055)

                       THIS CAUSE came to be heard on the appellate record and the
Appellant’s motion to dismiss the appeal herein with prejudice; and the same being considered, it
is the opinion of this court same should be granted.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed with prejudice and that all costs of this appeal
be, and the same are, adjudged against the party that incurred them; for which execution may
issue; and that this decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.